Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 1 of 20 PageID #: 7



Mitchell Segal, Esq. MS4878
Law Offices of Mitchell Segal, P.C.
1010 Northern Boulevard, Suite 208
Great Neck, New York 11021
Ph: (516) 415-0100
Fx: (516) 706-6631
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_________________________________________X
YAROSLAV SURIS, on behalf of himself and all
others similarly situated,
                                                       Case No.:
                           Plaintiff,
                                                       CLASS ACTION COMPLAINT
               -against-

THE WEATHER CHANNEL, LLC and THE
WEATHER COMPANY, LLC,

                      Defendant.
____________________________________________X

1. Plaintiff, YAROSLAV SURIS (hereinafter "Plaintiff”), on behalf of himself and all

others similarly situated, by their attorney, the Law Offices of Mitchell S. Segal, P.C.,

hereby file this Class Action Complaint against the Defendants, THE WEATHER

CHANNEL, LLC and THE WEATHER COMPANY, LLC INC. (hereinafter each

individually "Defendant" and collectively the “Defendants”) and state as follows:


2. This Class Action seeks to seek retribution for the Defendants actions against deaf and

hard of hearing individuals residing in New York and within the United States. Defendants

have denied deaf and hard-of-hearing individuals’ access to goods and services provided to

non-disabled individuals through its website www.weather.com. (hereinafter the "Website").


3. Defendant provides a wide array of goods and services to the public through its Website.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 2 of 20 PageID #: 8



However, due to barriers that make it difficult for deaf and hard-of-hearing individuals to use the

Website, the Plaintiff, and other deaf and hard of hearing individuals cannot understand the audio

portion of videos on the Website. Defendants exclude the deaf and hard of hearing from the full

and equal participation on their Website, and therefore denial of its products and services offered

thereby and in conjunction with its physical locations and is a violation of Plaintiffs rights under

the ADA.



4. Plaintiff, lives in Kings County, New York State and is a deaf individual. He brings this civil
rights class action against the Defendants for failing to design, construct, and/or own or operate a
website that is fully accessible to and usable by deaf and hard-of- hearing people without the help
of others in violation of Title III of the American Disabilities Act (“ADA”); the New York Human
Rights Law (“NYHRL”); the New York City Human Rights Law (“NYCHRL”) and Article 15 of
the N.Y. Executive Law §§ 290, et. seq..


5. Deaf or hard of hearing individuals require closed captioning to understand audio components
of video content. Closed captioning displays text on videos, television programming, or DVD
movies in addition to online websites allowing deaf and hard-of-hearing individuals the same and
equally accessible experience as non- deaf or hard of hearing individuals to watch videos by
reading the captioned text.


6. Without closed captioning deaf and hard-of-hearing people cannot enjoy video content on
Websites while the general public can.


7. The Defendant has videos on its Website without closed captioning, or with limited closed
captioning, which are inaccessible to deaf and hard-of-hearing individuals. Without closed
captioning, deaf and hard-of-hearing people cannot understand the audio portion of the videos on
the Website.


8. By failing to make the Website accessible to deaf and hard-of-hearing persons, Defendant is
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 3 of 20 PageID #: 9



violating equality requirements under both state and federal law.


9. The American Disabilities Act provides for the non-discrimination against people with

disabilities. Discrimination includes barriers displayed by websites and other public

accommodations that are inaccessible to deaf and hard of hearing individuals. New York State

also requires access to goods, services, and facilities by making reasonable accommodations for

persons with disabilities.


10. The Plaintiff in this matter was on the Defendants’ Website in order to determine the weather
predictions and watch weather related news stories on the day of January 21, 2019 and subsequent
days. However, due to access barriers, the Plaintiff could not watch the content and Plaintiff and
Class members will continue to be unable to watch video content on the Website unlessthe
Defendants corrects the existing barriers on the Website.


11. The failure of the Defendants to provide access to the millions of deaf and hard of hearing
individuals in the United Sates violates the American with Disabilities Act (“ADA”) goal of
providing “full and equal enjoyment” of a public accommodation’s goods, services, facilities and
privileges. Places of public accommodation include but are not limited to “place[s] of exhibition
and entertainment”, “place[s] of recreation”. “sales or rental establishment[s]” and “service
establishments”. 28 CFR § 36.201(a); 42 U.S.C. § 12181(7). The Defendants website is a “place
of public accommodation” which denies equal access to its video content which is available to
hearing individuals and violates the ADA.


                             JURISDICTION AND VENUE

12. This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 12188, for Plaintiff's claims which arise under Title III of the Americans with

disabilities Act, 42 U.S.C. § 12181, et seq., ("ADA"); and 28 U.S.C. § 1332, because this is a

class action, as defined by 28 U.S.C § 1332(d)(l)(B), in which a member of the presumed Class
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 4 of 20 PageID #: 10



is a citizen of a state different than Defendant, and the amount in controversy exceeds the sum or

value of $5,000,000, excluding interest and costs. See 28 U.S.C. § 1332(d)(2).


13. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 under the New
York State Human Rights Law, N.Y. Exec. Law, Article 15 (Executive Law§ 290 et seq.) and
the New York City Human Rights Law, N.Y.C. Administrative Code § 8-101 et seq. ("City
Law").


14. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b)-(c) and
144l(a).


15.     The Defendants actions occurred while the Plaintiff attempted to watch videos on the
Defendants Website at his home located in the Eastern District.


                                         PARTIES

16. The Plaintiff is and has been at all times material hereto a resident of Kings County, New
York.


17. Plaintiff is legally deaf and is disabled as defined in the American Disability Act (“ADA”)
under 42 U.S.C. § 12102(1)-(2), 28 CFR §§ 36.101 ·et seq., the New York State Human Rights
Law, and the New York City Human Rights Law.


18. The Plaintiff has been denied equal access of the facilities, goods, and services of the

Defendants’ Website due to its the lack of accessibility. The Plaintiff attempted to watch various

videos on www.weather.com, including but not limited to a video entitled “Coldest Arctic

Outbreak in at Least Two Decades is Expected This Week in Parts of the Midwest” but was

unable to do so due to its lack of closed captioning. Plaintiff and Class members cannot watch

videos on the Website and have been prevented from accessing the Website and are deterred
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 5 of 20 PageID #: 11



from visiting the Website.


19. The Defendant, The Weather Channel, LLC is a foreign limited liability company for-

profit corporation organized under the laws of the State of Georgia and is registered in the

State of New York as a foreign limited liability company and is authorized to conduct

business in New York.


20. The Defendant, The Weather Company, LLC is a foreign limited liability company for-

profit corporation organized under the laws of the State of Georgia and is registered in the

State of New York as a foreign limited liability company and is authorized to conduct

business in New York.


21. The Defendants own, manage, control and maintain the website with the domain name

of www.weather.com (the “Website”).


22. The Defendants barriers to accessibility affect millions of deaf and hard-of-hearing

individuals throughout the county by preventing full and equal access and enjoyment of a public

accommodation's goods, services, facilities, and privileges.


23. A website is a place of public accommodation defined as a "place[s] of exhibition and

entertainment," "places[s] of recreation," and "service establishments." 28 C.F.R. § 36.201 (a);

42 U.S.C. §12181 (7).


24. The Plaintiff seeks injunctive and declaratory relief requiring the Defendants to correct the

barriers which prevent access for death and hard of hearing individuals so that they can enjoy the

Defendants Website as non-deaf and hard-of-hearing individuals are able to do.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 6 of 20 PageID #: 12



                          CLASS ACTION ALLEGATIONS

25. Plaintiff, for himself and on behalf of others similarly situated, seeks class action

certification pursuant to the Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all deaf

and hard of hearing individuals in the United States who have been denied equal access to goods

and services of the Defendant’s Website.


26. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify a

New York State subclass under Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2); all

deaf and hard of hearing individuals in the State of New York who have been denied equal

access to goods and services of the Defendant’s Website.


27. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify a

New York State subclass under Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2); all

deaf and hard of hearing individuals in the City of New York who have been denied equal access

to goods and services of the Defendant’s Website.


28. The Class is so numerous, being composed of millions of deaf and hard of hearing

individuals, that joinder of all members is impracticable; there are questions of law and/or fact

common to the Class and the claims of the Plaintiff are typical of the Class claims.

29. Common questions of law and fact exist amongst the Class including:


             a. Whether the Website is a "public accommodation" under the ADA and
                New York laws;

             b. Whether there was a violation under the ADA due to the barriers that exist
                on the Defendants Website and whether the Plaintiff and the Class
                were denied full and equal enjoyment of the goods, services, facilities,
                privileges, advantages, or accommodations; and
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 7 of 20 PageID #: 13



               c. Whether there was a violation under New York law due to the barriers that exist
                  on the Defendants Website and whether the Plaintiff and the Class
                  were denied full and equal enjoyment of the goods, services, facilities,
                  privileges, advantages, or accommodations.


30. The Plaintiff’s claims are typical of those of the Class as they both claim that Defendant

violated the ADA, and/or the laws of New York by failing to have its Website accessible.


31. Plaintiff will fairly and adequately represent and protect the interests of the Class members

as the Plaintiff and the Class are both deaf or hard of hearing individuals having the same claims

in the instant matter.


32. Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted

or refused to act on grounds applicable to the Class making declaratory and injunctive relief

appropriate.


33. Questions of law or fact common to Class members predominate questions affecting

individual Class members and a class action will fairly and efficiently decide this action.


34. Counsel for the Plaintiff is experienced representing both Plaintiffs and Defendants in Class

actions. As such the Class will be properly represented.


35. Judicial economy will be served by maintaining this lawsuit as a class action as it will

prevent the filing of a multitude of individual lawsuits by people who are deaf or hard of hearing

throughout the United States.



                                  FACTUAL ALLEGATIONS

36. Defendants’ own, operate, control and maintain the Website, which provides important
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 8 of 20 PageID #: 14




weather related stories on video, articles and information displays as well as weather predictions.

This content is delivered to millions of people across the United States.


37. The Website can be viewed by individuals located in New York State in addition to the other

states of the United States and can be reached from computers, tablets and cellphones which can

access the internet.


38. In order for the deaf and hard of hearing to access video content, a Website must have the

ability to turn voice content into readable content. Closed captioning is the process by which this

is done. Without the use of closed captioning, a deaf or hard of hearing individual would have to

have someone present while they are watching a video to interpret and explain the audio content

for them.


39. Various recommendations and guidelines exist in order to make a website compliant with

the ADA. Web Content Accessibility Guidelines (“WCAG”) are one of those guidelines.

WCAG 2.1 Section 1.2.2 states that “Captions are provided for all prerecorded audio content in

synchronized media, except when the media is a media alternative for text and is clearly labeled

as such”. Section 508, an amendment to the United States Workforce Rehabilitation Act of

1973, requires all electronic and information technology be accessible to individuals with

disabilities and requires closed captioning for video content.


40. The Website’s numerous videos which cannot be accessed by deaf and hard of hearing

individuals are in violation of the ADA and New York laws. Videos include most of the

Website’s trending stories daily in addition to the video the Plaintiff tried to access mentioned

herein.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 9 of 20 PageID #: 15




41. The Plaintiff desired and attempted to watch a video by www.weather.com meteorologists

entitled “Coldest Artic Outbreak in at Least Two Decades is Expected This Week in Parts of the

Midwest. There was no closed captioning on the video. The Defendants access barriers

prevented the Plaintiff from enjoying the goods, services and benefits offered by the Website and

as such denied the Plaintiff equal access.


42. This lack of closed captioning by the Defendants on their Website prevents not only the

Plaintiff but also the deaf and hard of hearing located in New York State and nationally from

having equal access as non-deaf and hard of earing individuals preventing them from enjoying

the goods, services and benefits offered by the Website.



43. Defendants have intentionally failed and refused to remove the Website’s barriers of access

by failing to use closed captioning thereby denying equal access to the Plaintiff and the Class and

discriminates against the Plaintiff and the Class in violation of the ADA and New York laws.

                    FIRST CAUSE OF ACTION ON BEHALF OF
                 THE PLAINTIFF, THE CLASS AND THE SUBCLASS


                 Violation of Title III of the Americans with Disabilities Act

44. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

“1” to “43” as if set forth fully herein.


45. The Plaintiff is deaf and requires closed captioning to have full and equal access to

audio and audiovisual content and has an impairment that substantially limits one or more of

his major life activities and is therefore an individual with a disability as defined under the
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 10 of 20 PageID #: 16



 ADA, 42 U.S.C. § 12102(2).


 46. Title III of the ADA provides that ''No individual shall be discriminated against on the

 basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

 advantages, or accommodations of any place of public accommodation by any person who

 owns, leases (or leases to), or operates a place of public accommodation." 42 U.S.C. §

 12182(a); 28 C.F.R. §36.201.


 47. Title III of the ADA provides that “places of public accommodation” may not

 discriminate against people with disabilities. Defendant operates a place of public

 accommodation as defined by Title III of ADA, 42 U.S.C. § 12181(7) ("place of exhibition and

 entertainment," "place of recreation," and "service establishments").


 48. Defendant has failed to provide closed captioning on its Website making videos contained

 on its Website non-accessible to deaf and hard of hearing individuals.


 49. Discrimination under Title III includes the denial of an opportunity for the person who is

 deaf or hard of hearing to participate in programs or services or providing a service that is

 not equal to that afforded to others. 42 U.S.C. § 12182(b)(l)(A)(i-iii).


 50. Discrimination specifically includes the failure to provide auxiliary aids and services

 such as closed captioning to ensure effective communication to deaf and hard-of-hearing

 individuals. 42 U.S.C. § 12182(b)(l)(A)(III); 28 C.F.R. § 36.303(c); 28 C.F.R. § 36.303

 (b)(1).


 51. Discrimination also includes the failure to maintain accessible features of facilities and
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 11 of 20 PageID #: 17



 equipment that are required to be readily accessible to and usable by persons with disability.

 28 C.F.R. § 36.211.


 52. Defendants discriminate against the Plaintiff on the basis of his disability by denying him an

 equal opportunity to participate in and benefit from Defendants’ goods, services, facilities,

 privileges, advantages and/or accommodations in violation of Title III of the ADA, 42 U.S.C. §

 12182 (b)(l)(A)(I).


 53. It is unlawful to discriminate against individuals with disabilities or a class of

 individuals having disabilities to participate in or benefit from the goods, services, facilities,

 privileges, advantages, or accommodation offered to others.


 54. Failure to make reasonable modifications in policies, practices, or procedures, when

 such modifications are necessary to afford goods, services, facilities, privileges, advantages,

 or accommodations to individuals with disabilities is unlawful, unless the entity can prove

 that implementing modifications would fundamentally alter the nature of such goods,

 services, facilities, privileges, advantages or accommodations under Title III of the ADA, 42

 U.S.C. § 12182(b)(2)(A)(ii).


 55. "A failure to take such steps as may be necessary to ensure that no individual with a

 disability is excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services, unless the entity can

 demonstrate that taking such steps would fundamentally alter the nature of the good, service,

 facility, privilege, advantage, or accommodation being offered or would result in an undue

 burden" is a prohibited discriminatory practice under Title III of the ADA, 42 U.S.C. §
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 12 of 20 PageID #: 18



 12182(b)(2)(A)(iii).


 56. The Defendants actions or lack of actions are discriminatory acts against the Plaintiff,

 the Class and the Subclass as they have denied deaf and hard of hearing individuals (i) an

 equal opportunity to participate and benefit from Defendant’s goods, services, facilities,

 privileges, advantages and/or accommodations, in violation of 42 U.S.C. § 1282(b)(1)(A);

 (ii) a failure to make reasonable modifications in policies, practices and procedures when

 necessary to afford the Plaintiff, the Class and Subclass such goods, services, facilities,

 privileges, advantages or accommodations in violation of 42 U.S.C. § 1282(b)(2)(A)(ii); and

 failing to take necessary steps to ensure that the Plaintiff and other deaf and hard of hearing

 individuals are not excluded, denied services, segregated or treated differently than others

 because of the absence of auxiliary aids and services, including the use of closed captioning

 on its Website.


 57. The Defendants have denied full and equal access to deaf and hard of hearing

 individuals to its Website by having barriers to their services and accommodations while

 providing access to their services and accommodations to non-deaf and hard of hearing

 individuals.


 58. By making the necessary modification of adding closed captioning to its Website, the

 Defendants would not alter the nature of its goods, services, privileges, advantages or

 accommodations nor would it result in an undue burden to the Defendants.


 59. The Defendant must be enjoined from engaging in these unlawful discriminatory practices

 such that the Plaintiff, the Class and Subclass will no longer be discriminated against.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 13 of 20 PageID #: 19




 60. Absent injunctive relief, there is a clear and imminent risk that the Defendants

 discriminatory actions will continue against the Plaintiff, the Class and Subclass causing

 irreparable harm.


 61. Plaintiff is entitled to injunctive relief in addition to attorney fees, costs and disbursements

 pursuant to the ADA, 42 U.S.C. § 12188(a)(1).


                    SECOND CAUSE OF ACTION ON BEHALF OF
                  THE PLAINTIFF, THE CLASS AND THE SUBCLASS

                          Violation of New York State Human Rights Law

 62. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

 “1” to “61” as if set forth fully herein.



 63. At all times relevant to this action, the New York Human Rights Law (“NYHRL”),

 Article 15 of the N.Y. Executive Law §§ 290 et. seq. covers the actions of the Defendants.


 64. The Plaintiff, at all times relevant to this action, has a substantial impairment to a major

 life activity of hearing and is an individual with a disability under Article 15 of the N.Y.

 Executive Law § 292(21).


 65. The Defendant, at all relevant times to this action, owns and operates a place of

 accommodation, the Website, within the meaning of Article 15 of the N.Y. Executive Law §

 292(9). Defendant is a person within the meaning of Article 15 of the N.Y. Executive Law

 § 292(1).


 66. Pursuant to Article 15 N.Y. Executive Law§ 296(2)(a) “it shall be an unlawful
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 14 of 20 PageID #: 20




 discriminatory practice for any person, being the owner, lessee, proprietor, manager,

 superintendent, agent or employee of any place of public accommodation ... because of the

 ... disability of any person, directly or indirectly, to refuse, withhold from or deny to such

 person any of the accommodations, advantages, facilities or privileges thereof."


 67. Discrimination includes the refusal to adopt and implement reasonable modifications in

 policies, practices or procedures when they are necessary to afford, facilities, privileges,

 advantages or accommodations to individuals with disabilities. Article 15 of the N.Y.

 Executive Law§ 296(2)(a), § 296(2)(c)(i).


 68. Defendants actions violate Article 15 of the N.Y. Exec. Law§ 296(2)(a) by discriminating

 against the Plaintiff and the Class, including the Subclass by (i) owning and operating the

 Website that is inaccessible to deaf and hard of hearing persons; and (ii) by not removing access

 barriers to its Website in order to make its videos accessible to the deaf and hard of hearing when

 such modifications are necessary to afford facilities, privileges, advantages or accommodations

 to individuals with disabilities. This inaccessibility denies the deaf and hard-of-hearing full and

 equal access to the facilities, goods and services that the Defendants make available to

 individuals who are not deaf or hard of hearing. Article 15 of the N.Y. Exec. Law§ 296(2)(c).


 69. The Defendants discriminatory practice also includes, "a refusal to take such steps as may be

 necessary to ensure that no individual with a disability is excluded or denied services because of

 the absence of auxiliary aids and services, unless such person can demonstrate that taking such

 steps would fundamentally alter the nature of the facility, privilege, advantage or accommodation

 being offered or would result in an undue burden.” Article 15 of the N.Y. Exec. Law§ 296(2)(c).
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 15 of 20 PageID #: 21




 70. Defendants’ have intentionally and willfully discriminated against the Plaintiff and the

 Class in violation of the New York State Human Rights Law, Article 15 of the N.Y. Exe.

 Law § 296(2) and this discrimination continues to date.



 71. Absent injunctive relief, Defendants discrimination will continue against the Plaintiff, the

 Class and Subclass causing irreparable harm.


 72. Plaintiff is therefore entitled to compensatory damages, civil penalties and fines for each and

 every discriminatory act in addition to reasonable attorney fees and the costs and disbursements

 of this action. Article 15 of the N.Y. Exe. Law §§ 297(9), 297(4)(c) et seq.



                     THIRD CAUSE OF ACTION ON BEHALF OF
                  THE PLAINTIFF, THE CLASS AND THE SUBCLASS

                           Violation of New York State Civil Rights Law


 73. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

 “1” to “72” as if set forth fully herein.


 74. Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil

 Rights Law § 41.


 75. Persons within N.Y.S. are entitled to full and equal accommodations, advantages,

 facilities and privileges of places of public accommodations, resort or amusement, subject

 only to the conditions and limitations established by law and applicable alike to all persons.

 No persons, being the owner of a place of public accommodation, shall directly or indirectly

 refuse, withhold from, or deny to any person any of the accommodations, advantages,
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 16 of 20 PageID #: 22




 facilities and privileges thereof. N.Y. Civ. Rights Law § 40.


 76. No person because of disability, as defined in § of the Executive Law, shall be subjected to

 any discrimination in his or her civil rights by person or by any firm, corporation or institution,

 or by the state or any agency or subdivision. N.Y. Civ. Rights Law (“CVR”) § 40-c.


 77. § 292 of Article 15 of the N.Y. Executive Law deems a disability a physical, mental or

 medical impairment resulting from anatomical, physiological, genetic or neurological

 conditions which prevents the exercise of a normal bodily function. As such the Plaintiff is

 disabled under the N.Y. Civil Rights Law.


 78. Defendants’ discriminate against the Plaintiff and the Class under CVR § 40 as

 Defendants’ Website is a public accommodation that does not provide full and equal

 accommodations, advantages, facilities and privileges to all persons and discriminates

 against the deaf and hard of hearing due to its lack of closed captioning for the death and

 hard of hearing.


 79. Defendants intentionally and willfully failed to remove the barriers on their Website

 discriminating against the Plaintiff, Class and Sub-Class preventing access in violation of

 CVR §40.


 80. Under N.Y. Civil Rights Law § 41 a corporation which violates any of the provisions of §§

 40, 40-a, 40-b or 42 shall be liable for a penalty of not less than one hundred dollars nor more

 than five hundred dollars, to be recovered by the person aggrieved thereby… in any court of

 competent jurisdiction in the county in which the plaintiff or defendant shall reside.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 17 of 20 PageID #: 23




 81. Plaintiff hereby demands compensatory damages of five hundred dollars for each of the

 Defendants acts of discrimination including civil penalties and fines pursuant to N.Y. Civil Law

 § 40 et seq..


                    FOURTH CAUSE OF ACTION ON BEHALF OF
                  THE PLAINTIFF, THE CLASS AND THE SUBCLASS

                         Violation of New York City Human Rights Law

 82. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

 “1” to “81” as if set forth fully herein.


 83. At all times, the New York City Human Rights Law (“NYCHRL”), New York City

 Administrative Code §§ 8-101 et. seq. applied to the conduct of the Defendants as the

 Defendants’ own and operate the Website and are persons under the law.


 84. At all times concerning this action the Plaintiff has had a substantial impairment to a

 major life activity of hearing and is an individual with a disability under N.Y.C.

 Administrative Code § 8-102(16).


 85. At all times concerning this action the Defendants’ Website is a place of public

 accommodation as defined in N.Y.C. Administrative Code § 8-102(9).


 86. “It shall be an unlawful discriminatory practice for any person, being the owner, lessee,

 proprietor, manager, superintendent, agent or employee of any place or provider of public

 accommodation, because of the actual or perceived ……. disability …. of any person to

 withhold from or deny to such person any of the accommodations required to make

 reasonable accommodations to a disabled individual and may not “refuse, withhold from or
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 18 of 20 PageID #: 24




 deny to such person any of the accommodations, advantages, facilities or privileges thereof”

 N.Y.C. Admin. Code § 8-107(4)(a).


 87. The willfull and intentional non-removal of the Website’s barriers of access for the

 Plaintiff, the Class and the Subclass by the Defendants discriminate against the deaf and hard of

 hearing by denying them full and equal access to the facilities, goods, and services that

 Defendants make available to the non-deaf and hard of hearing individuals.


 88. It is discriminatory for the Defendants “not to provide a reasonable accommodation to

 enable a person with a disability to …. enjoy the right or rights in question provided that the

 disability is known or should have been known by the covered entity." N.Y.C. Administrative

 Code§ 8-107(15)(a).


 89. Defendants actions will continue to prevent the Plaintiff, the Class and Subclass from

 accessing the Website as the remaining public can and the Plaintiff requests injunctive relief.



 90. Plaintiff is also entitled to compensatory damages for the injuries and loss sustained as a

 result of the Defendant’s discriminatory conduct in addition to punitive damages and civil

 penalties and fines for each offense, attorney fees, costs and disbursements of this action.

 N.Y.C. Administrative Code§ 8-120(8), § 8-126(a) and § 8-502(a).


               FIFTH CAUSE OF ACTION ON BEHALF OF THE PLAINTIFF
                 CLASS AND SUB-CLASS FOR DECLARATORY RELIEF


 91. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

 “1” to “90” as if set forth fully herein.
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 19 of 20 PageID #: 25




 92. The Plaintiff claims that the Website contains barriers denying deaf and hard-of-hearing

 individuals full and equal access to the goods and services of the Website.


 93. Defendants’ Website fails to comply with applicable laws and the Defendants’ discriminate

 against the Plaintiff, the Class and Sub-Class under Title III of the Americans with Disabilities

 Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law§ 296, et seq., and N.Y.C. Administrative Code

 § 8-107, et seq.


 94. The Defendants deny these claims.


 95. The Plaintiff seeks a declaratory judgment such that the parties understand and know their

 respective rights and obligations.

                                 PRAYER FOR RELIEF

     WHEREFORE, Plaintiff requests relief as follows:


 a. A declaratory judgment pursuant to Federal Rules of Civil Procedure Rule 57 declaring the
 Defendants policies, procedures and practices are discriminatory against the Plaintiff in violation
 of Title III of the Americans with Disabilities Act, The New York Human Rights Law, the New
 York City Human Rights Law and the laws of New York;


 b. Enjoining the Defendants’ from actions that deny deaf and hard of hearing individuals access
 to the full and equal enjoyment of Defendants’ Website and from violating the Americans with
 Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law§ 296, et seq., N.Y.C. Administrative
 Code§ 8-107, et seq., and the laws of New York;


 c. An Order of the Court requiring the Defendants to make the Website fully compliant with the
 requirements set forth in the ADA, and its regulations, so that the Website is readily accessible to
Case 1:19-cv-00819-ARR-CLP Document 1 Filed 02/11/19 Page 20 of 20 PageID #: 26



 and usable by deaf and hard-of-hearing individuals;


 d. An Order of the Court which certifies this case as a class action under Fed. R. Civ. P. 23(a)
 & (b)(2) and/or (b)(3); appointing Plaintiff as Class Representative; and his attorney as counsel for
 the Class;


 e. Compensatory damages, statutory penalties and fines for Plaintiff and the proposed Subclass
 for violations of their civil rights under New York State Human Rights Law and New York City
 Human Rights Law;


 f. Punitive damages pursuant to the New York City Human Rights Law;


 g. Reasonable costs, disbursements and Plaintiff’s attorney fees pursuant to the ADA, New York
 Human Rights Law, New York City Human Rights Law and the laws of New York;


 h. For pre-judgment and post-judgment interest to the highest extent permitted by law; and


 i. Such other and further relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

Plaintiff, on behalf of himself the Class and Sub-Class demands a trial by jury on all issues and
requested relief.

 Dated: Great Neck, New York
        January 30, 2019                              /s/ Mitchell Segal
                                                  ________________________
                                                  Mitchell Segal, Esq.
                                                   Law Offices of Mitchell Segal, P.C.
                                                   Attorneys for Plaintiff, the Class and Subclass
                                                  1010 Northern Boulevard, Suite 208
                                                  Great Neck, New York 11021
                                                  Ph. (516) 415-0100
                                                  Fx. (516) 706-6631
